309 S.W.3d 446 (2010)
STATE of Missouri, Respondent,
v.
Pierre D. HOWARD, Appellant.
No. WD 70233.
Missouri Court of Appeals, Western District.
May 11, 2010.
Ruth Sanders, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Robert J. Bartholomew, Esq., for respondent.
Before Division One: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Following a jury trial, Pierre Howard appeals his conviction for forcible rape, Section 566.032, RSMo 2000. He contends the circuit court plainly erred in admitting evidence related to uncharged crimes. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).